John Williams of Scituate plaint. agt Robert Carver of Boston Defendt in an action of the case for that the sd Carver hath not delivered to the sd Williams a Shallop named the John & Daniel with all such Furniture as hee received with her according to his receipt & obligation under his hand to doe bearing date the .27th of February 1675. which is to the plaintif’s damage about Forty pound and all other due damages according to attachmt datd January. 22d 1676. . . . The Jury . . . found for the plaintife his Shallop with all such Furniture as the Defendt received with her according to his receipt & obligation to bee delivered within two months next following and in default thereof to pay Forty pounds & costs of Court alIowd Fifty Six Shillings eight pence.